Case 1:18-cv-22364-FAM Document 56 Entered on FLSD Docket 01/10/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   DENALI SHIPPING LP.,                                )
                                                       )
                Plaintiff,                             )
                                                       )
          v.                                           )    Case No. 1:18-cv-22364-FAM
                                                       )
   VAN OIL PETROLEUM LTD.,                             )
                                                       )
                Defendant.                             )
                                                       )


         NOTICE OF FILING DECLARATION OF MICHAEL J. FREVOLA
   IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO FORUM
  NON CONVENIENS AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

        Defendant Van Oil Petroleum Ltd. hereby gives notice of the filing of the Declaration of
  Michael J. Frevola in Support of Defendant’s Motion to Dismiss on the Grounds of Forum Non
  Conveniens.
  Dated: January 10, 2019
                                     Respectfully submitted,

                                     TOMASELLI & CO.
                                     s/s John J. Tomaselli
                                     By: John J. Tomaselli (Florida Bar No. 872570)
                                     1500 Cordova Road, Suite 202
                                     Fort Lauderdale, Florida 33316
                                     954 761 8004
                                     tcolaw@outlook.com
                                     and
                                     HOLLAND & KNIGHT LLP
                                     s/s Brian A. Briz
                                     By: Brian A. Briz (Florida Bar No. 657557)
                                     701 Brickell Avenue, Suite 3300
                                     Miami, FL 33131
                                     305 374 8500
                                     brian.briz@hklaw.com
                                     Counsel for Defendant Van Oil Petroleum, Ltd.



                                               1
